DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,302, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The Provisional Applications 62/738,274 and 62/738,250 were filed more than a year prior to the filing date of the present application, and therefore the claim to priority to these Provisional Applications is denied.  Therefore, the Effective Filing Date of the present application (for examination purposes) is 10/01/2018.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Nov. 10, 2020.
Claims 1-18 are pending, of which claims 1, 7, and 13 are independent.
All pending claims have been examined on the merits.  



Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/02/2020, 04/16/2020, 07/28/2020, 10/08/2020, and 11/10/2020 have been considered. 

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  “parties. thus” should be “parties thus” (deleting the period).
See MPEP § 608.01(m) and 37 CFR § 1.75(i). Appropriate correction is required. 

Double Patenting
Claims 1-18 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11-16, and 18-21 of copending U.S. Application No. 16/588,377  (as published in US 2020/0242692 A1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 7, and 13 in the present application correspond to claims 1, 8, and 15 of co-pending U.S. Application No. 16/588,377. 
Claims 2, 8, and 14 in the present application correspond to claims 2, 9, and 16 of co-pending U.S. Application No. 16/588,377. 
Claims 3, 9, and 15 in the present application correspond to claims 4, 11, and 18 of co-pending U.S. Application No. 16/588,377. 
Claims 4, 10, and 16 in the present application correspond to claims 5, 12, and 19 of co-pending U.S. Application No. 16/588,377. 
Claims 5, 11, and 17 in the present application correspond to claims 6, 13, and 20 of co-pending U.S. Application No. 16/588,377. 
Claims 6, 12, and 18 in the present application correspond to claims 7, 14, and 21 of co-pending U.S. Application No. 16/588,377. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed “computer readable medium” is sufficiently broad to encompass a “transitory computer readable medium”. However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten,
Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-18 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-6 are method claims.  Claims 13-18 are apparatus claims that recites a processor operative to perform the method recited in method claims 1-6. Claims 7-12 are computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 1-6.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-18 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-18 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
In the present application, the claims are directed to fundamental banking principles and/or practices.
As stated in the preamble of independent claim 1, the method claims 1-6 recite a “method to effectuate a clearing platform”. Likewise, the computer-readable medium claim 7 and the apparatus claim 13 recite equivalents.
In addition, see the following claimed steps in independent claim 1 (emphasis added): "effectuating the clearing of the batch of digitally-signed matched orders including: 
performing a netting operation to determine a net asset amount for each of the plurality of parties, and 
seeking multi-party approval to transfer the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.”
Independent claims 7 and 13
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)):
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 7, and 13 recite "effectuating the clearing of the batch of digitally-signed matched orders including: performing a netting operation to determine a net asset amount for each of the plurality of parties, and seeking multi-party approval to transfer the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.”
These features do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.  With the exception of the “digitally signed”, these claimed features are completely independent of technology.
Moreover, the claims do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-21 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-18 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

For example, claims 5, 11, and 17 recite “wherein each of the batch of digitally-signed matched orders was encrypted using a private encryption key of a specific party associated with the batch of digitally-signed matched orders.”  However, this feature merely recites the use of a private encryption key, in combination with “apply it”.
Also, claims 1, 7, and 13 recite “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g). 
More specifically, the claims recite: “enabling agent functionality for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of custodial accounts defined therein;” and “receiving a plurality of digitally-signed matched orders concerning a plurality of parties, thus defining a batch of digitally-signed matched orders”
However, “enabling agent functionality” and “receiving a plurality of digitally-signed matched orders” is mere extra-solution activity.
In addition, regarding the “receiving”, “obtaining”, “transmitting”, and “storing” steps, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)[.]

Moreover, MPEP §2106.05(a)(II) also states that “Examples that the courts have indicated may not be sufficient to show an improvement to technology include:”
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is noted that in the following rejections, numerous claim limitations are written as alternative limitations; to anticipate or render obvious such limitations, only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,819,238 to Fernholz (“Fernholz”, Eff. Filed Dec. 13, 1996. Published Oct. 6, 1998), and further in view of US 2018/0204216 (“Jayaram”, Eff. Filed Mar. 17, 2017.  Published Jul. 19, 2018).
In regards to claim 1: 

1.    A computer-implemented method, executed on a computing device and configured to effectuate a clearing platform, the computer-implemented method comprising:

enabling agent functionality for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of custodial accounts defined therein;

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

The Examiner interprets that the “Value Unit Repository (VUR)” is a bank, as recited in dependent claim 2.

receiving a plurality of digitally-signed matched orders concerning a plurality of parties, thus defining a batch of digitally-signed matched orders; and 

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

effectuating the clearing of the batch of digitally-signed matched orders including:

performing a netting operation to determine a net asset amount for each of the plurality of parties, and

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

However, under a conservative interpretation of Fernholz, it could be argued that Fernholz does not explicitly teach the italicized portions below, which are disclosed by Jayaram:
seeking multi-party approval to transfer the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network”, as disclosed in Jayaram para. [0053].  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 2: 

2.    The computer-implemented method of claim 1 wherein the Value Unit Repository (VUR) includes one or more of:

a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; 
a dealer; and 
a broker / dealer.

The Examiner interprets that this claim is directed to intended use.  According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In the alternative, the Examiner interprets that the “Value Unit Repository (VUR)” is a bank. VUR as a bank is disclosed in the Fernholz, col.12, lines 50-65.

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

In regards to claim 3: 

3.    The computer-implemented method of claim 1 wherein effectuating the clearing of the batch of digitally-signed matched orders further includes:

sending one or more messages to the Value Unit Repository (VUR) to effectuate transferring the net asset amount for each of the plurality of parties to the custodial account associated with each of the plurality of parties.

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

In regards to claim 4: 

4.    The computer-implemented method of claim 1 wherein effectuating the clearing of the batch of digitally-signed matched orders further includes:

confirming the origin and/or integrity of each of the batch of digitally-signed matched orders prior to performing the netting operation to determine the net asset amount for each of the plurality of parties.

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

In regards to claim 7, it is rejected on the same grounds as claim 1.
In regards to claim 8, it is rejected on the same grounds as claim 2. 
In regards to claim 9, it is rejected on the same grounds as claim 3.  
In regards to claim 10, it is rejected on the same grounds as claim 4. 
In regards to claim 13, it is rejected on the same grounds as claims 1 and 7.  
In regards to claim 14, it is rejected on the same grounds as claims 2 and 8.   
In regards to claim 15, it is rejected on the same grounds as claims 3 and 9.   
In regards to claim 16, it is rejected on the same grounds as claims 4 and 10. 
Claims 5, 6, 11, 12, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Fernholz in view of Jayaram, as in the rejection of claims 1-4, 7-10, and 13-16, and further in view of US 2012/0185373 (“Grody”.  Filed Jan. 26, 2012.  Published Jul. 19, 2012).
In regards to claim 5, under a conservative interpretation of Fernholz and Jayaram, it could be argued that they does not explicitly teach the italicized portions below, which are disclosed by Grody:
5.    The computer-implemented method of claim 4 wherein each of the batch of digitally-signed matched orders was encrypted using a private encryption key of a specific party associated with the batch of digitally-signed matched orders.

(See Grody, para. [0472]: “FIG. 32 is a diagram showing an overview of financial intermediaries and financial market participants operating through the U3 Id System to interact with the LEI Registry and the Central Counterparty for Data Management”)

(See Grody, para. [0476]: “The LEI Registry will be made available to public and private consumers and regulators though approved password/public-private key access. In the case of public companies, CFOs and/or auditor would provide complimentary codes in order to release private data to regulators on an as needed basis. For non-public companies/other market participants, the certifying agency (i.e. NFA, FINRA, NYSE, DTCC, et al) would control registration and certification through their auditors.”)

(See Grody, para. [0496]: “Internet Authentication Service Providers can be included in the DNS, creating a public/private Internet overlay service that can include either a two-factor authentication or Public Key Infrastructure (PKI) authentication. The authentication service allows access control over the "enhanced" or private layer of data attributes for the LEI so that they can be made available to certain organizations based on authenticated LEIs. In this way when an entity does a lookup on another entity, there is a public view and when both parties can be authenticated there is a private view that contains the rest of the LEI data attributes. These are registered either via the Registration Authorities Domain Name Servers or its Domain Identity Server. The deeper extended data attributes are administered through the RDRAs' web page server equivalent, the Domain Identity Servers.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network”, as disclosed in Jayaram para. [0053], and to further include the use of “approved password/public-private key access” as disclosed by Grody’s para. [0476] and [0496], because doing so enables “a public view[,] and when both parties can be authenticated[,] there is a private view that contains the rest of the [Legal Entity Identification] LEI data attributes.”  
Also, Grody’s disclosure of “public-private key access” and “Public Key Infrastructure (PKI) authentication” discloses the use of a “private encryption key” and a “public encryption key”.
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 6, under a conservative interpretation of Fernholz and Jayaram, it could be argued that they does not explicitly teach the italicized portions below, which are disclosed by Grody:
6.    The computer-implemented method of claim 5 wherein confirming the origin and/or integrity of each of the batch of digitally-signed matched orders prior to performing the netting operation to determine a net asset amount for each of the plurality of parties includes:

using a public encryption key of the specific party associated with the batch of digitally-signed matched orders to confirm the origin and/or integrity of each of the batch of digitally-signed matched orders prior to performing the netting operation to determine the net asset amount for each of the plurality of parties.

(See Grody, para. [0472]: “FIG. 32 is a diagram showing an overview of financial intermediaries and financial market participants operating through the U3 Id System to interact with the LEI Registry and the Central Counterparty for Data Management”)

(See Grody, para. [0476]: “The LEI Registry will be made available to public and private consumers and regulators though approved password/public-private key access. In the case of public companies, CFOs and/or auditor would provide complimentary codes in order to release private data to regulators on an as needed basis. For non-public companies/other market participants, the certifying agency (i.e. NFA, FINRA, NYSE, DTCC, et al) would control registration and certification through their auditors.”)

(See Grody, para. [0496]: “Internet Authentication Service Providers can be included in the DNS, creating a public/private Internet overlay service that can include either a two-factor authentication or Public Key Infrastructure (PKI) authentication. The authentication service allows access control over the "enhanced" or private layer of data attributes for the LEI so that they can be made available to certain organizations based on authenticated LEIs. In this way when an entity does a lookup on another entity, there is a public view and when both parties can be authenticated there is a private view that contains the rest of the LEI data attributes. These are registered either via the Registration Authorities Domain Name Servers or its Domain Identity Server. The deeper extended data attributes are administered through the RDRAs' web page server equivalent, the Domain Identity Servers.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network”, as disclosed in Jayaram para. [0053], and to further include the use of “approved password/public-private key access” as disclosed by Grody’s para. [0476] and [0496], because doing so enables “a public view[,] and when both parties can be authenticated[,] there is a private view that contains the rest of the [Legal Entity Identification] LEI data attributes.”  
Also, Grody’s disclosure of “public-private key access” and “Public Key Infrastructure (PKI) authentication” discloses the use of a “private encryption key” and a “public encryption key”.

In regards to claim 11, it is rejected on the same grounds as claim 5. 
In regards to claim 12, it is rejected on the same grounds as claim 6.  
In regards to claim 17, it is rejected on the same grounds as claims 5 and 11. 
In regards to claim 18, it is rejected on the same grounds as claims 6 and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 5,802,499 to Sampson et al., col. 39, lines 19-35: “The approval process is accomplished by having multiple versions of a credit support agreement stored in the GCSS database managed by Database Server 2. Thus when a particular a credit support agreement needs to be changed, one counterparty to the agreement opens up a new version thereof, makes their changes, then releases the new version of the agreement to their counterparty who adds their changes, then releases the agreement back to the other party, and so on. Once both parties concur with the terms of the agreement, they will both authorize the version thereof and specify a date when it will replace the existing agreement. Once this date is reached, the system will automatically operate according to the new settings (i.e., parameters) in the information structure representative of the released credit support agreement.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
February 13, 2021